Exhibit 10.1

 

LOGO [g707657ex10_1pg001.jpg]    Bottomline Technologies    325 Corporate Drive
   Portsmouth, NH 03801    P 603.436.0700

November 14, 2013

Dear Joe:

The letter agreement dated November 18, 2010 (the “2010 Letter Agreement”),
between you and Bottomline Technologies set forth the amended and restated terms
under which you would continue to be retained as Chairman for the three-year
period ending November 17, 2014. The purpose of this letter agreement (the “2013
Letter Agreement”) is to extend the term of the 2010 Letter Agreement for an
additional three years, through November 17, 2017, subject to certain
modifications described below.

 

A. For the period commencing on November 17, 2014 and ending on November 16,
2017, Bottomline Technologies agrees to retain your services as Chairman for a
fee of $115,000 per year.

 

B. With respect to Sections 4 (Stock Options and Restricted Stock) and 5
(Vesting) of the 2010 Letter Agreement, any references to the date, “November
17, 2014,” shall be replaced with “November 17, 2017”.

 

C. With respect to Section 6 (Health Insurance), the reference to “age 65” shall
be replaced with “age 70”.

Except as otherwise expressly stated herein, all other terms of the 2010 Letter
Agreement shall remain in full force and effect.

Agreed as of the date set forth above.

BOTTOMLINE TECHNOLOGIES (de), INC.

 

By:  

/s/ Michael J. Curran

    By:  

/s/ Joseph L. Mullen

  Michael J. Curran       Joseph L. Mullen   Chairman of Compensation Committee
      By:  

/s/ Daniel M. McGurl

        Daniel M. McGurl         Member of Compensation Committee       By:  

/s/ James W. Zilinski

        James W. Zilinski         Member of Compensation Committee      